Citation Nr: 0621015	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-01 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to July 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

When the case was previously before the Board, in December 
2005, it was remanded for additional service medical records.  
Two documents were found.  It appears that the requested 
development has been completed to the extent possible and the 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The medical evidence shows that the veteran's sinusitis 
was first diagnosed decades after service and the 
preponderance of the competent evidence is against a causal 
link between his sinusitis and any remote incident of active 
service.


CONCLUSION OF LAW

Service connection for sinusitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159,  3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
latter "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of January 2003 and 
December 2005 discloses that they complied with all the 
requirements as described by the Court.  Particularly, the 
wording of the VCAA notices adequately informed the claimant 
that he should provide "any" evidence in his possession 
pertaining to the claim; that he should give VA everything he 
had pertaining to the claim.  

In Pelegrini, at 120, the Court held that a VCAA notice must 
be provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the file reflects a continuous flow of 
information to the veteran.  The VCAA letters of January 2003 
and December 2005 notified the veteran and his representative 
of the status of the evidence as it was developed and of the 
need for substantiating evidence from him.  While these were 
post decisional documents, they gave the veteran several 
opportunities to respond before the RO last re-adjudicated 
his claim.  See March 2006 supplemental statement of the 
case.  Any deficits in the original notice were cured long 
before the case came to the Board and are no more than non-
prejudicial error.  The veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA" and thus VA "essentially cured the error 
in the timing of notice."  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128, 129 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (due process concerns with 
respect to VCAA notice must be pled with specificity).  
Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield, at 123.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  The veteran has been examined by 
VA and the examiner indicated that any question of a nexus 
between current sinusitis and service 40 years earlier was 
too speculative to answer.  In the absence of any relevant 
findings recorded during service or for decades thereafter, 
and with no competent evidence suggestive of a nexus, there 
is no duty to provide another examination or medical opinion.  
See e.g., Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
There is no evidence of relevant Social Security 
Administration records.  There is no reasonable possibility 
that further assistance would aid in substantiating the 
claim.  See Wensch v. Principi, 15 Vet. App. 362 (2001) 
[citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) for 
the holding that VCAA does not apply where there is extensive 
factual development, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that further assistance would aid in 
substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  In December 2005, the veteran stated that he 
had no further evidence to submit.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, at 483.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  


Criteria for Service Connection 

Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Background and Analysis

The veteran contends that sinusitis began during his active 
service.  The service medical records are in the claims 
folder.  Recently, pursuant to the remand of this Board, 
another search was made for additional service medical 
records.  This search produced a chronological record of 
medical care covering the period from September 1956 to July 
1960.  The only disability documented was a left knee injury 
(service connection has been established for left and right 
knee disabilities).  The service medical records do not 
document any sinus complaints, findings or diagnoses.  On 
examination for separation from service, in July 1960, the 
veteran's nose and sinuses were normal.  This examination 
report was performed by a physician.  Because it was made by 
trained medical professional it is competent evidence.  See 
38 C.F.R. § 3.159(a) (2005).  While the veteran is competent 
to report what he experienced in service, he does not have 
the medical training and expertise to diagnose a chronic 
sinusitis or any other medical condition.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Neither does he have the 
ability to present competent evidence as to what doctors may 
have told him.  See Warren v. Brown, 6 Vet App 4 (1993).  The 
connection between what a physician said and the layman's 
account of what he purportedly said, when filtered through a 
"layman's sensibilities" is attenuated and inherently 
unreliable.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); see also Dean v. Brown, 8 Vet. App. 449 (1995).  The 
statement from the veteran's sister relating her recollection 
of the veteran's illnesses, during and after service, is not 
competent evidence that he actually had a chronic sinusitis 
because she is a layperson.  As with the veteran, there is no 
indication from the record that she possesses the medical 
knowledge to provide a competent opinion on the diagnosis or 
etiology of the veteran's sinusitis.  Grottveit, supra; see 
also, e.g., Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As a result, her own assertions are not probative to the 
question of whether there is a medical nexus between the 
veteran's sinusitis and service.  

Timing here is also important here.  The separation 
examination report was recorded only days before the veteran 
left active service.  Consequently, it is much more probative 
than the recollection of the veteran and his sister many 
years later.  
Following the veteran's active service, approximately 40 
years passed without any documented, competent evidence of 
sinus problems.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints].  That is, to the extent that the veteran is now 
contending that he had sinus problems continually after 
service, his contentions are outweighed by the negative post-
service medical evidence.  Maxon, supra, see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" 
could be considered in weighing the evidence].  There is no 
competent contemporaneously recorded documentation of the 
veteran's claimed continuity of sinus symptoms in this case.  
The first medical documentation of sinus problems was 
recorded in 2000, approximately 40 years after the veteran 
left service.  

A VA medical examination and opinion were obtained in October 
2003.  The veteran claimed that he developed sinus problems 
in 1958 while on active duty aboard ship.  He experienced 
headaches and pressure around his head.  He said that his 
sinusitis currently involved frontal headaches and pressure 
in the back of his head, which occurred once a week.  The 
veteran also gave a history of drainage, which was sometimes 
discolored.  He said that he did not have a sense of taste or 
smell since 1968.  Nasal congestion was also noted.  The 
veteran indicated that he had at least two episodes a year of 
infections lasting a week and requiring antibiotics.  He used 
a nasal spray twice a day.  

On physical examination, the doctor found a septal spur on 
the right side partially blocking the veteran's airway.  The 
nasal mucosa was dry and there was no evidence of polyps.  
There was no mucous emanating from the maxillary or ethmoid 
sinuses.  Examination of the veteran's tongue showed no 
evidence of abnormal papilla or sloughing of papilla.  The 
doctor reviewed a March 1998 computerized tomography scan  
and noted that it showed unremarkable sphenoid and frontal 
sinuses.  There was mild thickening about the ethmoid air 
cells and some minimal polypoid thickening at the floor of 
the maxillary sinuses.  It was the examiner's impression that 
the veteran had very moderate sinus disease.  The physician 
also wrote that the sinus disease "may be" present since 
the veteran was in the service and "may be" related to it.  
"Nobody can say that his service was the cause of his sinus 
problems, however."  The doctor did not believe the septal 
spur was related to the veteran's sinus disease.  

The most recent computerized tomography scan, in July 2004, 
disclosed some very minimal mucosal thickening in the frontal 
sinuses and the left ethmoid sinus.  It was observed that the 
findings were minimal and may not be clinically significant.  

Conclusion

On the October 2003 VA examination, the doctor indicated that 
the veteran's sinus problems "may be" related to service.  
Such a speculative statement, even by a physician, is not 
competent evidence.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  The opinion is both equivocal and speculative and, 
at most, does little more than propose that it is possible 
the veteran's currently diagnosed sinusitis is related to his 
military service.  The examiner did not offer a more 
definitive explanation or opinion to relate the veteran's 
diagnosed sinusitis with his military service.  Such 
speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak, supra.  

The separation examination report reflecting normal sinuses 
is highly probative because it is competent and timely.  The 
passage of approximately 40 years without competent 
documentation of chronic sinus symptomatology is also 
evidence against the claim.  Maxson, supra; 38 C.F.R. 
§ 3.303(b).  Thus, there is competent and probative evidence 
against the claim.  As the preponderance of the evidence is 
against the veteran's claim for service connection for 
sinusitis, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for sinusitis is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


